EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Amendment No. 1 Form S-1 of our report dated June 30, 2009, relating to the consolidated financial statements of Cryoport, Inc. as of March 31, 2009 and 2008 and for the years then ended (which report expresses an unqualified opinion and includes a explanatory paragraph relating to the substantial doubt about Cryoport, Inc’s ability to continue as a going concern), appearing in the Prospectus, which is part of this registration statement. We also consent to the use of our name under the caption “Experts”. /s/ KMJ Corbin & Company LLP Costa Mesa, California January
